Citation Nr: 0010609	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-47 374	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for Haglund's deformity of 
the right foot, postoperative status, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1986 to February 
1996.  This appeal arises from an April 1996 rating decision, 
in which the RO awarded service connection for Haglund's 
deformity of the right foot, postoperative status, and 
assigned a noncompensable rating for the disability.  The RO 
increased the rating for the veteran's service-connected 
right foot disorder to 10 percent in a February 1999 rating 
decision.  

Additionally, the Board of Veterans' Appeals (Board) notes 
that, in a notice of disagreement filed in September 1996, 
the veteran expressed disagreement with the RO's recoupment 
of a separation payment made to him at his discharge from 
service by withholding payment of VA disability compensation.  
The veteran again raised this issue in a VA Form 9 submitted 
in November 1996, but this issue has not been developed or 
certified for Board review.  It is, therefore, referred to 
the veteran, his representative, and the RO for clarification 
as to whether the veteran desires to file a claim in 
connection with the recoupment by the RO of a military 
service separation payment.  


FINDINGS OF FACT

1.  The veteran's service-connected Haglund's deformity of 
the right foot, postoperative status, is manifested by 
complaints of pain and numbness, clinical findings suggestive 
of right Achilles tendonitis, x-ray findings of a small, 
posterior calcaneal spur, right ankle range of motion within 
normal limits, and a well-healed surgical scar.  

2.  The service-connected right foot disorder does not result 
in more than moderate right foot disability.  


CONCLUSION OF LAW

A rating in excess of 10 percent for Haglund's deformity of 
the right foot, postoperative status, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5271, 5284 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination of the veteran in March 1996, his 
complaints included severe pain in the right great toe and 
the side of his right heel where an incision was made during 
an operation on his right foot in service.  He reported that 
he has sharp pain with each step, and is not able to stand 
for long periods, walk for long distances, or run.  He had 
residual right toe numbness.  The examining physician noted 
that the veteran had had surgery on the posterior aspect of 
his right foot, presumably for a heel spur.  He had reduced 
sensation along the right aspect of the right great toe, in 
the dorsal area.  There was no tenderness over the heel.  The 
range of motion of the right ankle was normal.  X-ray study 
of the right foot showed a small, posterior calcaneal spur, 
but there was no acute abnormality of the right foot.  
Diagnoses included history of surgery for right heel spur, 
with residual right foot numbness.  

Records of VA medical treatment of the veteran, dating from 
February 1996 to November 1996, were subsequently associated 
with the claims folder.  A February 1996 medical note 
included the veteran's complaint of continuing pain in his 
right foot following surgery the previous year.  His right 
heel was tender on palpation.  A September 1996 note from the 
orthopedic clinic indicated that the veteran's complaints 
included pain in his right heel and right anterior lower leg.  
The range of motion of his right ankle was within normal 
limits.  There was a well-healed surgical scar on his right 
heel, and there was no muscle atrophy.  The impression was 
status post surgery on the right heel.  

In a VA Form 21-4142 ("Authorization and Consent to Release 
Information to the Department of Veterans Affairs") 
submitted in December 1996, the veteran, among other things, 
indicated that he had been accorded a VA bone scan.  The 
report of an October 1996 bone scan was subsequently 
associated with the claims folder.  The diagnostic 
impressions included a conclusion that the clinical findings 
were suggestive of right Achilles tendonitis.  The examiner 
opined that this might also represent a stress injury.  

Records of VA medical treatment of the veteran, dating from 
March 1997 to April 1999, include an April 1999 orthopedic 
clinic note that the veteran was complaining of right 
Achilles tendon pain.  A posterior heel spur was shown on x-
ray study, and the examiner's diagnosis was right posterior 
heel spur.  

In a November 1999 statement, the veteran indicated that, 
when he was discharged from the military, he could hardly 
walk, and he still needed crutches to assist him in moving 
around.  He could not stand erect without putting all of his 
weight on his left leg.  The veteran asserted that his right 
foot had never healed after surgery performed in service, and 
he continued to have severe pain in his foot.  He was working 
at a job which required him to stand and walk constantly, and 
VA physicians had not suggested medical treatment, including 
additional surgery, to ease his foot pain.  

Analysis

The Board finds that the veteran's claim for an increased 
rating for Haglund's deformity of the right foot, 
postoperative status, is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based upon the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In this case, the veteran's service-connected Haglund's 
deformity of the right foot, postoperative status, is 
currently rated as 10 percent disabling under Diagnostic Code 
5010.  Arthritis, due to trauma and substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
Part 4, Code 5010.  Degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

The medical evidence in this case indicates that the veteran 
has a right heel spur and clinical findings suggest right 
Achilles tendonitis.  The range of motion for the veteran's 
right ankle is within normal limits and is therefore, not 
compensable under the appropriate Diagnostic Code pertaining 
to the ankle, which is Diagnostic Code 5271.  However, 
inasmuch as the veteran is complaining of painful motion in 
the area of the right ankle, the service-connected right foot 
pathology would appear to warrant a compensable (10 percent) 
rating under the provisions of 38 C.F.R. § 4.40, 4.45, 4.59 
and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

To warrant a higher rating for the service-connected right 
foot disorder, there would have to be moderately severe right 
foot disability.  See Diagnostic Code 5284.  The veteran is 
shown by clinical findings to have reduced sensation in the 
right great toe, but no impairment of motor function in the 
right foot.  He has a right calcaneal spur and some right 
Achilles tendon pain.  There is no evidence of moderately 
severe right foot disability.  Accordingly, there is not a 
proper basis afforded for granting an increased rating for a 
right foot disability.  



ORDER

A rating greater than 10 percent for Haglund's deformity of 
the right foot, postoperative status, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


